Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: Kidnapping in the first degree under Penal Law § 135.25 (3) is a strict liability crime with respect to the death caused, because it does not require an intent to bring about the death of the victim (see, People v Campbell, 72 NY2d 602, 604-605). Consequently, there can be no attempt to commit that crime (see, People v Esquilin, 159 AD2d 632, Iv denied 76 NY2d 734), and defendant’s convictions for attempted kidnapping in the first degree and felony murder where the underlying felony was attempted kidnapping must be reversed, and those counts of the indictment dismissed.
We have examined the remaining issues raised by defendant and find them lacking in merit. We decline to modify the sentence in the interest of justice. (Appeal from judgment of Wayne County Court, Parenti, J.—murder, second degree.) Present—Dillon, P. J., Doerr, Pine, Lawton and Davis, JJ.